Citation Nr: 1449616	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right arm or elbow disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to April 1984 and from November 1984 to January 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Nashville, Tennessee Department of Veteran Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Nothing of record shows, nor does the Veteran allege, that he has a current diagnosis for a right arm or elbow disability.

2.  Nothing of record shows, and the Veteran does not allege, that he has a current diagnosis for a low back disability.

3.  Nothing of record shows, and the Veteran does not allege, that he has a current bilateral ankle disability.


CONCLUSIONS OF LAW

1.  Service connection for a right arm or elbow disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  Service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in April 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the February 2012 statement of the case (SOC).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  Notably, the Veteran has not alleged that any pertinent records remain outstanding, and indicated by April 2010 correspondence that he had submitted all the pertinent evidence in his possession.  The Board notes that there does not appear to be a separation examination of record for the Veteran's second period of service and that he has not been examined in conjunction with his claims.  However, as discussed further below, the claims must be denied regardless, as there is no proof of a present disability.  Therefore, VA is under no duty to provide examinations and the contents of any potentially missing STRs would be immaterial to the disposition of the appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)(describing the threshold for when VA must provide an examination).  The Board will proceed with adjudication of the appeal on its merits.

Service connection may be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

STRs show complaints and treatment for low back and right elbow injuries, but contain no diagnoses for any associated chronic disabilities.  A June 1991 National Guard examination report shows no reports or findings of upper extremity, lower extremity, or spine abnormalities.  Critically, nothing in the record suggests that the Veteran has current diagnoses for right arm, right elbow, low back, or bilateral ankle disabilities.  He also does not allege the presence of any such diagnoses.  Absent proof of a current disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the benefit of the doubt rule does not apply, and the appeal must be denied as to all claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  


ORDER

The appeal is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


